DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/773,881, filed on 11/15/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021 has been considered.
Claim Status
The set of claims under examination is the one filed with the preliminary amendment on 02/01/2021. Claims 5-6 and 10-15 are cancelled and claims 1-4, 7-9 and 16-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1, 9, 17 and 18, the chemical structures have features that are faded and/or smudged, making them illegible. The other claims are indefinite by virtue of their dependency on the indefinite independent claims. In addition, claim 8 recites the composition of claim 1 and also recites “wherein the polymer further comprises a unit derived from any of Claims1 to 7 [sic]”, which is improper (due to multiple dependency) and confusing because it is unclear as to what is meant by “a unit derived from any of claims 1 to 7”. In the following, claim 8 is treated as if the phrase “derived from any of Claims 1 to 7, characterized in that a further unit comprises” will be replaced by “selected from the group consisting of”. Claim 9 is also confusing because it recites that the polymer “further comprises one of the following units or combinations of units.” However, what follows are not units but different polymers. Perhaps, the claim should be amended to specify that the polymer of claim 1 is selected from the enumerated polymers. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 58-117207 A to Ikeno et al. (see attached machine-generated English-language translation) with evidentiary support from Hitachi Chemical Fancryl Catalog, US 3,650,669 A to Osborn et al. and a 2016 Hitachi Chemical publication by Kamei and Nagai.
Regarding claim 1, Ikeno et al. discloses a thin film capacitor comprising two electrodes sandwiching a dielectric layer obtained by photocuring a composition comprising 70 wt% of FA-512A and 30 wt% of TD-1530A, or 80 wt% of FA-511A and 20 wt% of TD-1530A (see Table 2), wherein FA-512A and FA-511A are dicyclopentenyloxy ethyl acrylate and dicyclopentenyl acrylate, respectively, from Hitachi Chemical:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ,  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
and TD-1530A is the following monomer:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
The monomers FA-511A and FA-512A both read on the crosslinkable unit A of the claimed invention, wherein R = H, n = 0, X = methylene, and L1 = carbonyl or carbonyloxyethyl. The UV-curing forms a polymer that is a species of the claimed polymer. Said curing also inherently crosslinks the polymer due to the following reasons.  While Ikeno et al. uses “curing” instead of crosslinking, these two terms are often used interchangeably in the art (see, for example, US 3,650,669 A to Osborn et al., which discloses the crosslinking reaction of the double bond in norbornene ring using UV irradiation in the presence of benzophenone, a condition similar to that used by Ikeno). Further, in a publication by Hitachi Chemical (see attached paper by Kamei and Nagai), it is disclosed that the ethylenically unsaturated bonds of the dicyclopentenyl rings in the monomers FA-512A and FA-511A, which are employed in the Ikeno film, react “in UV curing process to form cross-link.” Claims 1-4 and 17-18 are therefore anticipated. The features of claim 7 are met by the alkyl (meth)acrylates such as 2-ethylhexyl and isodecyl (meth)acrylate that are disclosed on page 3 of the translation. The features of claims 19 and 20 are disclosed in the last lines of page 2 and the beginning lines of page 3 of the translation. 

Claims 1-4, 8, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010262259 A to Hikita (see attached computer-generated English-language translation).
Regarding claim 1, Hikita discloses an OLED comprising an insulating layer having a relatively low dielectric constant obtained by UV-curing a photosensitive composition comprising a polymer prepared from, for instance, 0.1 mol% of styrene, 0.3 mol% of FA-511A and 0.5 mol% of glycidyl methacrylate or GMA (entry E in table 1). The composition also contains an additional polymer, a free radical photoinitiator (see example 1) and a crosslinking agent (p. 12). FA-511A is a species of the claimed unit A as explained above. Consequently, claims 1-4, 8, 17, 19 and 20 are anticipated. 

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S57-100168 A to Kanko et al. (see attached computer-generated English-language translation).
Regarding claim 1, Kanko et al. discloses a curable composition comprising, for instance, 100 weight parts of dicyclopentenyl methacrylate, 20 parts of a chlorosulfonated polyethylene, and a free radical initiator (see abstract, page 2 and Table 1). The composition is therefore identical to the one being claimed. It is noted that the recitation of “for providing a dielectric layer” is merely an intended use that is not limiting to the claimed composition. Since the prior art composition is identical to the claimed one, it therefore has an inherent capability of being used to make a dielectric layer. Claims 1-4 and 9 are therefore anticipated. 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed composition is not disclosed or rendered obvious by the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762